Case 1:19-cv-02396-ELH Document 4-3 Filed 08/26/19 Page 1 of 7




          EXHIBIT C
         Case 1:19-cv-02396-ELH Document 4-3 Filed 08/26/19 Page 2 of 7




    第四章       親権
    ＣｈａｐｔｅｒＩＶ Ｐａ         ｉ
                   ＩＡｕｔｈｏｒ
               ｒｅｎｔａ      ｔｙ

    第一節       総則
    Ｓｅｃ
      ｔｉｏｎＩ ＧｅｎｅｒａＩＰｒｏｖｉ
                       ｓｉｏｎｓ

     （親権者）
                         ＩＡｕ
    （Ｐｅｒｓｏｎ Ｗｈｏ Ｈａｓｐａｉｅｎｔａ ｔｈｏｒ
                              ｉ坪）

第八百十八条             成年に達 しない子は、 父母の親権に服する。
ＡＩ
 １ｉｌ
   ｃｅ８１８ （１） Ａ ｃｈｉ             ｉｎｅｄｔｈｅａｇｅ
                 ｌｄ Ｗｈｏｈａｓｎｏｔａ廿ａ

    ｏｆｍａ ｉ汐ｓｈａ
       ｉｅｒ   ｌｌｂｅｓｕ覇ｅｃ
                     ｔｔｏｔｈｅｐａ ｔ副 ａｕ
                            ｒｅｎ   ｔｈｏｒ
                                     ｉ勾 ｏｆｈｉ
                                           ｓ／ｈｅ
                                              ｒＰａ ｔ
                                                ｒｅｎｓ．

２     子が養子であるときは、 養親の親権に服する。

２
（）   ｌｆａｃｈｉ
          ｌｄｉ           ｌ
            ｓａｎａｄｏｐｔｅｄｃｈｉｄ，ｈｅ
                            ／     ｌ
                             ｓｈｅｓｈａ       ｔｔｏ 伍ｅＰａｒｅｎ
                                   ｌｂｅｓｕ輔ｅｃ         ｔａ      ｉぢ ｏｆｈｉ
                                                      ｌａｕｔｈｏｒ     ｓ／ｈｅｒａｄｏｐ
                                                                          ｔｉｖｅ

    Ｐａｒｅｎｔｓ
          ，

３     親権は、 父母の婚姻中は、 父母 が共同 して行う。 ただ し、 父母の 一方が親権を行うこと
    が で き な い と き は、 他 の 一 方 が 行 う。

３
（）          ｌａｕ
      Ｐａｒｅｎｔａ    ｉ夢 ｓｈａ
              ｔｈｏｒ    ｌｌｂｅｅｘｅｒｃ
                              ｉｓｅｄｊｏ無ｔ
                                     ｌｙｂｙ ｍａ
                                           ＩＴｅｄＰａ
                                             ｉ  ｒｅｎｔ
                                                   ｓ；Ｐｒｏｖｉｄｅｄｔｈａ
                                                               ｔｉｆｅ
                                                                  ｉｔｈｅｒＰａｉｅｎｔｉ
                                                                             ｓ

    ｉｎｃａｐａｂｌ
           ｅｏｆｅｘｅ
                ｒｃｌ   Ｔｅｎｔ
                  ｓｍｇｐａ  ａｌａｕ  ｉぢ，ｔｈｅｅｔｈｅｒｐａｒｅｎｔｓｈａ
                            ｔｈｏｒ                  ｌｌｄｏｓｅ．

     （離婚又は認知の場合の親権者）
    （Ｐｅｒｓｏｎ Ｗ：           ＩＡｕｔｈｏｒ
             ｈｏ ＨａｓＰａｒｅｎｔａ                                    ｉｏｎ）
                               ｉ坪 ｉｎｔｈｅ ＣａｓｅｏｆＤｉｖｏｒｅｅｏｒＲｅｃｏｇｌａｔ

第八百十九条         父母 が協議上の離婚 をするときは、 その協議で、 その 一方を親権者と定めな
    ければならない。
Ａ直ｉｌｅ８１９      １
              （）   工ｆｐａｒｅｎ
                         ｔ  ｖｏｒｃｅｂｙａｇｒｅｅｍｅｎｔ
                          ｓｄｉ                批                ｈｉ ｈ ｒｅｎｔｓｈａ
                                                                         ｌｌｈａｖｅ
  ｃ                                        ， ｅｙ ｍａｙａｇｒｅｅｕｐｏｎ ｗ ｃ ｐａ

       ｔａ
    ｐｍｅｎ      ｉ
         ｌａｕ故ｏｒｔｙｉｎｒｅ
                    ｌａｉ
                      ｔ  ｅａｅｈｉ
                       ｏｎｔ   ｌｄ．

２    裁判上の離婚の場合には、 裁判所は、 父母の 一方を親権者と定める。

２
（）   ｌｎｔｈｅｃａｓｅｏｆｊｕｄｉ
                   ｃ ｌｄｉｖｏｒｃｅ， 位ｅｃｏｕｌｌｓｈａｌｌｄｅｔｅ ｍｌｎｅ ｗ 垣ｃｈ Ｐａｒｅｎｔｓｈａ
                    ｉａ                                             ｌｌｈａｖｅ

         ｌａｕｔｈｏｒ
     ｒｅｎｔａ
    Ｐａ         ｉ勾．

３    子の出 生前に父母が離婚 した場合には、 親 権は、 母が行う。 ただ し、 子の出生後に、 父
    母の協議で、 父 を親 権者と定めることができる。

（３） ｌｎｔｈｅｏａｓｅｗｈｅ  ｒｅｎｔ
               ｒｅｐａ                 ｉ燈ｌｏｆ
                       ｖｏｒｃｅｂｅ危ｒｅｔｈｅｂ
                     ｓｄｉ

    ａｃｈｉ
       ｌｄ      ｔｈｅ
                 ｒｓｈａ
                    ｌｌｅｘｅ        ｌｒｉｇｈｓａｎｄｄｕ
                                           ｔｉ            ｔｔｈｅｐａ
                                              ；ｐｒｅｖｉｄｅｄｔｈａ     ｌｉ
                                                                ｅｓｍａｙａｇｒｅｅｔｈａ
                                                                            ｔｔ
         ，ｔｈｅ ｍｏ             ｒｅｎｔａ
                        ｒｃｓｅＰａ
                          ・          ｔ       ｅｓ               ｌ

    ｈｅ 危ｔｈｅ
          ｒｓｈａ
             ｌ           ｌａｕｔｈｏｒ
              ｌｈａｖｅｐａｒｅｎｔａ            ｈｅｃｈｉ
                               ｉけ ａ賃ｅｒｔ   ｌｄｉ
                                            ｓｂｏｍ．

４    父 が 認知 した子に対する親権は、 父母の 協議で父を親権者と定めた ときに限り、 父が行

    つ。
        Case 1:19-cv-02396-ELH Document 4-3 Filed 08/26/19 Page 3 of 7




 ） Ａ 鮎ｈｅ
       ｒｓｈａ
          ｌｌｏｎｌｙｅｘｅｒｃｉｓｅｐａｒｅｎｔａｌａｕｔｈｏｌ
                                     ｉけ ｗｉｍ ｒｅｇａｒｄｔｏａｃｈｉ
                                                       ｌｄｏｆｈｉ  ｔｈｅｈａｓａ伍ｌ
                                                            ｓｔｈａ       ｉａｅｄｉ
                                                                         ｔ ｆ

    ｂｏ
     ｔｈｐａｒｅｎｔ       ｔｈｅｓｈａ
            ｓａｇｒｅｅ 伍ａ    ｌｌｈａｖｅｐａ   ｌａｕ
                                ｒｅｎｔａ ｔｈｏｒ
                                         ｉ坪．

５    第 一 項、 第三項又は 前項の協議が調わないとき、 又は協議をすることができないとき

    は、 家庭裁判所は、 父又は母の請求によっ て、 協議に代わる審判をす るこ とができる。

５
（）    Ｗｈｅｎｔｈｅｐａｌｅｎ
                 ｔｓｄｏ ｎｏｔ       ， ｍａ ｅ ｅａｇｒｅｅｍｅｎ ｓｒｅ ｒｒｅ ｔ
                        ，ｏｒｃａｎｎｏｔ
                                    ｋ ｔｈ        ｔ   免   ｄ ｏ


    ｍ ｐａｒａｇｒａｐｈ（１） ｒａｇｒａｐｈ（
                 ，ｐａ      ３），ａｎｄｔｈｅｐｒｅｃｅｄ
                                        ｉｎｇｐａ
                                            ｒａｇｒａｐｈ      ｌ
                                                  ，ｔｈｃ 燈ｍｉｙｃｏｕｒ
                                                              ｔｍａｙ，

            ｔｏｆｔｈｅ 危出ｅｒｏｒｔｈｅ ｍｏ仇ｅ
    ｔ値ｅｒｅｑｕｅｓ
    ａ                           ｒ        ｉ    ｌ
                                              ｉ   ｆ
                                 ，ｍａｋｅａｒｕｌｎｇｉｎ ｅｕｏ ａｇｒｅｅｍｅｎｔ
                                                           ．

６    子の利 益のため必要があると認 めるとき は、 家庭裁判所は、 子の親族の請 求によっ て、
    親権者を他の一方に変更することができる。

６
（） Ｔｈｅ云
      ａｍｉ
        ｌｙｃｏｍｌ ｍａｙ，ａｔｔｈｅｒｅｑｕｅｓｔｏｆ

    ｍｙｒｅｌａｔｉｖｅｏｆｔｈｅｃｈｉ
                     ｌｄ ｒｕｌｅ 街ａ
                       ，              ｒｅｎｔｓｈａ
                              ｔ値ｅｏ値ｅｒｐａ     ｌｌｈａｖｅｐａ   ｌａｕ
                                                   ｒｅｎｔａ ｔｈｏｒ
                                                            ｉけｉｎｒｅ
                                                                 ｌａｉｏｎ
                                                                   ｔ

  ｔｏ 街ｅｃｈｉ
         ｌｄｉｆｉ
             ｔｌｉｎｄｓｉ      ｒｙ 丘
                   ｔｎｅｃｅｓｓａ  ）ｒｔｈｅｉｎ
                                   ｔｅｒｅｓ
                                       ｔｓｏｆｔｈｅｃｈｉ
                                                ｌｄ．

    第二節    親権の効力
  Ｓｅｃ
    ｔｉｏｎ２ Ｅ節ｅｃ
             ｔｏｆＰａｒｅｎｔａ
                      ＩＡｕｔｈｏｒ
                            ｉｔｙ

    （監護及び教育の権利義務）
 （Ｒｉ
   ｇｈｔａｎｄ Ｄｕけ ｏｆＣａｒｅａｎｄＥｄｕｃａｔ
                            ｉｏｎ）

第八百二十条 親権を行う者は、 子の利益のために子の監護及び教育をする権利を有し、 義
    務を負う。

Ａ１
 ｔｉｌｅ８２０    Ａ ｐｅｒｓｏｎ ｗｈｏｅｘｅｒｃ               ｉケ ｈｏｌｄｓｔｈｅｒ
                             ｓｅｓｐａｒｅｎｔ副 ａｕ値ｏｒ          ｉｇｈｔ ｌｄｂｅａｓｔｈｅｄｕ ，
   ｃ                        ・                             ，ａｌ   ｒ

 ｔｏ ｃａｒｅｆｂｒａｎｄｅｄｕｃａ
                  ｔｅ 仇ｅｃｈｉ          １
                         ｌｄｆｂｒｔｈｅｃ垣ｌｄｓｉｎｔ  ｔ
                                        ｃｒｅｓｓ．

    （居所の指定）
   ｔｅｒｍｉｎａ
 （Ｄｅ     ｔｉｏｎｏｆＲｅｓ
                 ｉｄｅｎｃｅ
                      ）

第八百二十 一 条       子は、 親権を行う者が指定した場所に、 その居所を定めなけれ ばならな
  し、。

Ａ１
 ｔｉｃ
   ｌｅ８２１   Ｒｅｓ
             ｉｄｅｎｃｅｏｆａｃｈ
                       ｉｌ    ｌｂｅｄｅｔｅｒｒｎｉｎｃｄｂｙａｐｅｒｓｏｎ ｗｈｏ ｅｘｅｒｃｉｓｅｓｐａ
                         ｄｓｈａｌ                                       ｔａ
                                                                   ｒｅｎ ｌａｕｔｈｏｒ
                                                                             ｉ汐．

    （懲戒）
 （Ｄｉ
   ｓｃｉ
     ｐｌｉ
       ｎｅ）

第八百二十二条 親権を行う者は、 第八百二十条の規定による監護及び教育に必要な範囲内
  でその子 を懲戒することができる。
Ａｒ
 ｔｉｌｅ８２２
   ｅ       Ａ ｐｅｒｓｏｎ ｗｈｏｅｘｅｒｃｌｓｅｓｐａｒｅｎｔａｌａｕ仇ｏｒ
                                            ｉｔｙ ｍａｙｄｉ
                                                    ｓｅｉ
                                                      ｐｌｉｎｅｔｈｅｃ租ｌｄｔｏｔｈｅｅｘｔ
                                                                         ｅｎｔｎｅｃｅｓｓａ
                                                                                  ｒｙ

 ｆｂｉｔｈｅｃａｒｅａｌ
            ｌｄｅｄｕｅａ
                  ｔ                ｓｌｏｎｓｏｆＡｒ
                   ｉｏｎ 皿ｌｄｅｒｔｈｅｐｒｏｖｌ       ｔｉｃｌｅ ８２０．


    （職業の許可）
 （Ｐｅｒｍｉ
      ｓｓｉｏｎ 危ｒ ｏｃｃｕｐａｔ
                     ｉｏｎ）
           Case 1:19-cv-02396-ELH Document 4-3 Filed 08/26/19 Page 4 of 7




第八百二十三条            子は、 親権を行う者の許可を得なけれ ば、 職業を営むこ とができない。
Ａ賃ｉ
  ｃｌｅ８２３     １
             （）   Ａ ｃｈｉ
                      ｌｄ ｍａｙｎｏ           ｔ
                             ｔｈａｖｅａｎｏｃｃｕｐａｉｏｎ ｗｉ位ｏｕｔｔｈｅｐｅ皿ｌ
                                                          ｓｓｌｏｎｏｆ

      ｒｓｏｎ ｗｈｏｅｘｅｒｃｉ
    ａｐｅ                      ｌａｕ故ｏｒ
                   ｓｅｓ ｐａｌｅｎｔａ    ｉｔｙ．

２    親権を行う者 は、 第六条第二項の場合には、 前項の許可を取り消 し、 又はこれを制 限す

    る こ と が で き る。

２
（） Ａ ｐｅｒｓｏｎ ｗｈｏ ｅｘｅｒｃｉｓｅｓｐａｒｅｎｔａｌａｕｔｈｃｒｉ             ｉｍｉ
                                       ｔｙ ｍａｙｒｅｖｏｋｃｏｒｌ ｔ伍ｅｐｅｍｌｓｓｌｏｎｒｅｌｅｒｒｃｄｔｏ

  ｉｎ 由ｅｐｒｃｃｅｄ
            ｉｎｇｐａｌａｇｒａｐｈｉｎｔｈｅｃａｓｅｒｅβ
                                   ｅｒ・ｅｄｔｏｉｎｐａｒａｇｒａｐｈ（２）ｏｆＡｎｉ
                                                            ｃｌｅ６．

    （財産の管理及び代表）
  （Ａｄｍｉｎｉ
        ｓｔ ｔ
          ｒａｉｏｎａｎｄ Ｒｅｐｒｅｓｅｎ
                          ｔａｉｏｎｏｖｅｒＰｒｏｐｅ
                            ｔ          ｌ勾）

第八百二十四条     親権を行う者は、 子の 財産を管理し、 かつ、 その財産に関する法律行 為 に

    ついてその子 を代表する。 ただし、 その子の行為を日的 とする債務を生ず べき場合には、
    本人の同意を得なけれ ばならない。
Ａｒ
 ｔｉｃ
   ｌｅ８２４          ｓｏｎ ｗｈｏｅｘｅｒｃ・ｓｅｓ
              Ａ ｐｅｒ

        ｌａｕｔｈｏｒ
  ｐａｒｅｎｔａ     ｉけ ｓｈａ
                   ｌｌａｄｍｉｎｉ
                          ｓｔｒｔｈｅｐｒｏｐｅｒ夢 ｏｆｔｈｅｃｈｉ
                            ｅ                  ｌｄａｌ
                                                  ｌ        ｔｔｈｅｅｈｉ
                                                   ｄｒｅｐｒｅｓｅｎ     ｌｄｉｎ

                                 １
  ａｎｙｌｅｇａ  ｉ
        ｌｉｕｒｓｉ
             ｔ          ｔｏｆ菌ｅｃｈｉ
                ｔｉｎｒｅｓｐｅｃ
              ｃａｃ              ｌｄ                       ，ｔｈａ
                                 ｓｐｒｏｐｃ海；ｐｒｏｖｉｄｅｄ，ｈｏｗｅｖｅｒ  ｔｉｆ

                                                         ｈ ｈｉｌｄｓｈａ
                                                                 ｌｌｂｅｏｂｔａ
                                                                        ｉｎｅｄ
  ａｎｏｂｌ
      ｉ ｔ
       ｇａｉｏｎｒｅｑｕｌ
                ｒ      ｔｏｆｔｈｅｅｈ
                 ｉｎｇａｎａｃ      ｉｌｄｉ
                                 ｓｔｏｂｅｃｒｅａ
                                         ｔ ，ｔｈｅｃｏｎｓｅｎｔｏｆｔ ｅｃ
                                          ｅｄ                               ．

    （父母の一方が共同の名 義でした行為の効力）
      ｔｏｆＡｃ
  （Ｅ爺ｅｃ   ｔｓ Ｄｏｎｅｂｙ ｏｎｅＰａｒｅｎｔｉｎｔｈｅ Ｎ 即鯖 ｏｆＢｏｔｈＰａｒｅｎｔ
                                                   ｓ）

第八百二十五条            父母 が共同 して 親権を行う場合において、 父母の噌方が、 共同の名 義 で、

    子に代 わっ て法律行為を し又は子 がこれをすることに同意 したときは、 その行為は、 他の
    一方の意思に反 したときであっ ても、 そのためにその効力 を妨げられない。 ただし、 相 手

    方 が 悪 意 で あ っ た と き は、 こ の 限 り で な い。

                                                                        ｆｂ 故
  ｌｅ８２５
Ａｍｃ                               ｒｅｎｔａ
                ｒｃｐａｒｅｎｔｓｅｘｅｒｃｉｓｅｐａ
              Ｗｈｅ                                ｌｙａｎｄｏｎｅｐａ
                                           ｉ夢ｊｏｉｎｔ
                                      ｌａｕ品ｏｒ                 ，ｉｎｔｈｅｎａｍｅｏ ｏ
                                                          ｒｅｎｔ

                              ｌｆｏｆａｃｈｉ
                                     ｌｄ       ｈｉ／ｈ ｒｃｏｎｓｅｎ
                                                         ｔＦｏｒｔｈｅｃｈｉ     ｆｏｒｍ ａ
                                                                  ｌｄｔｏｐｅｒ
  ｐａｒｅｎｔ
       ｓ    危  ｓａｊｕ
        ，ｐｅｒ １ｎ１   ｌｉ
                    ｓｔｉ ｔｏｎｂｃｈａ
                      ｃａｃ              ，ｏｒｇｉｖｅ ｓ ｅ

   ｉ
 ｊｕｒｓ誼ｃａｃｔ ｈ    ｔｏｆｔｈａ
         ，ｔ ｃｅｆ発ｃ      ｔｓｈａ
                     ｔａｃ  ｌｌｎｏｔｂｅｐｒｅｖｅｎｔｅｄ
                                         ，ｅｖｅｎ ｉ ｓｃｏｎ廿ａｌｙｔｏｔｈｅｉｎ
                                              ｉｆｔｉ                ｉ
                                                               ｔｅｎｔｃｎ

  ｏｆｔｈｃｏｔｈｅｒｐａｒｅｎｔ；ｐｒｏｖｉｄｃｄ，ｈｏｗｅｖｅ
                                 ｒ，ｔｈａ  ｓｓｈａ
                                     ｔｔｈｉ  ｌ  ｔａｐｐｌｙｉＥｔｈｅｏロｈｅ
                                            ｌｎｏ             ｒｐａｎｙｈａｓｋ
                                                                    ｌｌｏｗｌ
                                                                        ｅｄｇｅ
                                                                           ．

    （利益相反行為）
  （Ｃｏｔ岨ｉ
       ｃｔｏｆｌｎｔｅｒｅｓｔ
                  ）

第八百二十 六条           親権を行う父又は母 とその子との利益 が相 反 する行為については、 親権を

  行う者は、 その子のために特別 代理人を選任する ことを家庭裁判所に請求 しなければな ら
    な い。
        Case 1:19-cv-02396-ELH Document 4-3 Filed 08/26/19 Page 5 of 7




Ａ１
 ｔｉｌ
   ｃｅ８２６    １
            （）         ｔｉｎｖｏｌｖｅｓａｃｏｎ日ｉｃｔｏｆｉｎｔｅｒｅｓｔｂｅ鯛 ｅｅｎ ａ 危ｔｈｅｒｏｒ ｍｏｔｈｅｒ ｗｈｏｅＸｅｒＣ１
                 ｌｆａｎ ａｃ                                                           ｓｅｓ


    ｐａｌｅｎｔａｌａｕｔｈｏｒ
                 ｉｔｙａｎｄａｃｈｉ
                          ｌｄ，ａｐｅ
                               ｒｓｏｎ ｗｈｏｅｘｅ
                                         ｒｃｉ
                                           ｓｅｓｐａｌｅｎｔａ    ｉぢｓｈａ
                                                       ｈｏｒ
                                                    ｌａｕｔ     ｌ    ｙｔｏｔｈｅ 魚ｍｉ
                                                              ｌａｐｐｌ        ｌｙ

       ｔｔｏ ｈａｖｅａｓ
    ｃｏｕｒ           ｉａ
                 Ｐｅｃ ｌｒｅｐｒｅｓｅｎｔａ
                               ｔｉｖｅ兵
                                   ）ｒｔｈｅｅｈｉ    ｉｎｔｅｄ
                                          ｌｄａＰＰｏ   ．

２    親権を行う者が数人の子に対 して親権を行う場合において、 その一 人と他の子 との利益
    が相 反する行 為について は、 親権を行う者は、 その一方のために特別代理人を選任するこ
    とを家庭裁判 所に請 求 しなければならない。

２                                                                   ｌｄ ｉｆｔｈｅｒｅｉ
                                                 ｉ勾 免ｒ ｍｏｒｅｔｈａｎｏｎｅｅｈｉ
（）                                         ｌａｕｔｈｏｒ
     ｌｎｔｈｃｃａｓｅ ｗｈｅｒｅａｐｅｒｓｏｎ ｅｘｅｒｃ・ｓｅｓｐａｒｅｎｔａ                          ，       ｓ


    ａｎ ａｔＷｈｉ
        ｃ  ｃｈｉｎｖｏｌｖｅｓａｃｏｎ灯ｉｅ         ｔｗｅｅｎｏｎｅＣｈｉ
                                   ｔｂｅ
                           ｔｏｆ無ｔｅｒｅｓ           ｌｄａｎｄｔｈｅｏ ｒｃｈｉ
                                                       ｔｈｅ        ｌｄｒｅｎ，
                                                            ｌｄｏｒｅｈｉ

  ａｐｅｒｓｏｎ ｗｈｏｅｘｅｒｃ
                 ・               ｉけ ｓｈａ
                           ｌａｕｔｈｏｒ
                  ｓｅｓｐａｉｅｎｔａ          ｌｌａｐｐｌ
                                           ｙｔｏ ｈａｖｅ

      ｉａ
  ａｓｐｅｅ ｌｒｅｐｒｅｓｅｎ
                ｔａｉ
                  ｔｖｅ 角ｒｔｈａ  ｌｄａｐＰｏｉｎ
                          ｔｃｈｉ      ｔｅｄ，

    （財産の管理における注意義務）
 （Ｄｕけ ｏｆＣａｒｅｉｎ Ａｄｍｉｎｉ町 ａｔ
                        ｉｏｎｏｆｐｒｏｐｅ町）

第八百二十七条          親権を行う者 は、 自己のためにするの と同 一 の注意をも っ て、 その管理権

    を行わなければならない。
ＡＩ
 １ｉｌ
   ｃｅ８２７    Ａ ｐｅ
               ｒｓｏｎ ｗｈｏｅｘｅｒｃｉｓｅｓ

      ｔａ     ｉ夢ｓｈａ
        ｌａｕ位ｏｒ   ｌｌｅｘｅ
                     ｒｃｉ
                       ｓｅｔｈｃｒ ｔｏｆａｄｍｉｎｉ
                            ｉｇｈ       ｓｔ ｔ
                                        ｒａ                            ／
                                          ｉｏｎｏｆｐｒｏｐｅｒけ ｗｉ仇ｔｈｅｓａｍｅｃａｉｅｈｅｓｈｅ
  ｐａｌｅｎ

    ｗｏｕｌ
       ｄｅｘｅｒｃ
            ｉ           ｓｅｌｆ
             ｓｃ 角ｒｈｉ血／ｈｅｒ

    （財産の管理の計算）
        ｓｏｆＡｄｍｉｎｉ
 （Ａｃｃｏｔｍｔ       ｓｔ ｔ
                  ｒａｉｏｎｏｆＰｒｏｐｅ
                             ｌｌｙ）

第八百二十八条          子 が成年に達 したときは、 親権を行 っ た者は、 遅滞なく その管理の計算を
    しなければならない。 ただし、 その子の養 育及び財産の管理の費用 は、 その子の財産の収

    益と相殺 したものとみなす。

ＡＩ
 １ ｌｅ８２８
  ｉｅ        Ｗｈｅｎａｃｈｉ   ｉｎｓｔｈｅａｇｅｏｆｍａ
                   ｌｄａはａ           ｉｏｒ     ｓｏｎ ｗｈｏｅｘｅｒｅｉｓｅｄ
                                     ｉけ，ａｐｅｒ

                  ｌ
             ｉ汐 ｓｈａ
       ｌａｕｔｈｏｒ     ｌａｅｅｏｕｎ
                         ｔｆｏｒｔｈｅａｄｍ ｍｉｔ ｔ          ｔｙ ｗｉ
                                         ｉｏｎｏｆＰｒｏｐｅｒ         ｌａｙ；ｐｒｏｖｉｄｅｄ
                                                       ｔｈｏｕｔｄｅ
 ｐａｒｅｎｔａ                             ｓ ｒａ                               ，

            ｔｔｈｅｅｘｐｅｎｓｅｓ・ｎｃｕＩＴｅｄ
  ｈｏｗｅｖｅｒ ｔｈａ
        ，

                 ｌｄａｎｄｔｈｅａｄｍｉｎｉ
 ｉｎｔｈｅｃａｒｅｏｆｔｈｅｃｈｉ            ｓ鍔ａ
                                ｔ         ｌ餌 ｓｈａ
                                 ｉｏｎｏｆｐｒｏｐｅ    ｌｌｂｅｄｅｅｍｅｄｔｏｈａｖｅｂｅｅｎｓｅ
                                                                    ｔ−

        ｔｔｈｅｐｒｏ五能 登ｏｍｔｈｅｃｈｉ
      ｉｎｓ                 ｌｄ．     ｔ
 ｏｆＦａｇａ                     ｓｐｒｏｐｅ
                                 ｒ ｙ．

第八百二十九条 前条ただし書の規定は、 無償で子に財産を与える第三者が反対の意思を表
  示 したとき は、 その財産については、 これを適用 しない。

ＡＩ
 １ｉ           ｒｄｐａｒ
    ｅ８２９ １ｆａ 伍ｉ
   ｃｌ             ｔｙ ｗｈｏｈａｓｇｒａｎ
                              ｔｅｄｐｒｏｐｅ
                                     ｌｔｙｔｏａｃｈｉ
                                             ｌｄｇｒａｍｉ  ｌ
                                                   ｔｏｕｓｙｉｎｄｉｃａ
                                                             ｔｅｓａｅｏｎ官ａｒｙ

      ｉｏｎ ｔ
 ｉｎｔｅｎｔ    ｈ    ｓｌｏｎｏｆｔ      ｓｏｔｏ 故ｅｐｒｅｃｅｄ
                       ｈｅｐｒｏｖｉ           ｉｎｇ ＡＩ
                                              １ｉｃ   ｌ
                                                ｌｅｓｈａｌｎｏｔａｐｐｌｙｔｏｔｈａ
                                                                  ｔｐｒｏｐｅ
                                                                       ｌｔｙ
         ， ｅｐｒｏＶ１                                                        ．

    （第三者が無償で子に与えた財産の管理）
 （Ａｄｍｉｎｉ
       ｓｔ ｔ
         ｒａｉｏｎｏｆＰｒｏｐｅｒ
                     ｔｙ ＧｉｖｅｎｔｏＣｈ
                                ｉｌｄｂｙ ＴｈｉｒｄＰａｒ    ｔｕｉ
                                             ｔｙ Ｇｒａ    ｌｙ）
                                                    ｔｏｕｓ
         Case 1:19-cv-02396-ELH Document 4-3 Filed 08/26/19 Page 6 of 7




第八百三十条 無償で子に財産を与える第三者が、 親権を行う父又は母にこれを管理させな
    い意思を表示 したときは、 その財産は、 父又は母の管理に属 しないものとする。
Ａｎｉ
  ｃｌｅ８３０     １
             （）   ｌｆａｔｈ
                      ｉｌｄｐａｒけ ｗｈｏｇｒａｎ
                                    ｔｓＰｒｏｐｅｒ      ｌｄｇｒａｍｉ
                                           ｔｙｔｏａｃｈｉ        ｌ
                                                        ｔｏｕｓｙｉｎｄ ｔｅｓａｎ 無ｔｅｎ
                                                               ｉｃａ        ｔｉｏｎ ｎｏｔ

    ｌ
  ｔｏａｌ                                       ｔｈｏｒ
      ｏｗ ａｆａ山ｃｒｏｒｍｏｔｈｅｒ ｗｈｏｅｘｅｒｃ・ｓｅｓｐａｒｅｎｔａｌａｕ  ｉむｔｏ

    ａｄｍｉｎｉ
         ｓ ｒｔｈａ
          ｔｃ       ｌサ，ｔｈａ
              ｔｐｒｏｐｃ               ｌ
                        ｔｐｒｏｐｃｌ夢 ｓｈａｌ

              ｔｔｏｔｈｅａｄｍｉｎｉ
    ｎｏｔｂｅｓｕｂｊｅｃ          ｓｔ ｔ
                           ｒａｉｏｎｏｆ憧ｅ 危批ｅ
                                       ｒｏｒｍｏ批ｅ
                                             ｒ．

２     前項の財産につき父母 が共に管理権を有 しない場合において、 第三者 が管理者を指定 し
    なかっ たときは、 家庭裁判所は、 子、 その親族又は検察官の請 求によっ て、 その管理者 を

    選 任 す る。

            ｒｅｎｔｈａｓｔｈｅｒ
       ｉ山ｅｒｐａ
（２） ｌｆｎｃ                       ｎｉ
                      ｉｇｈｔｔｏａｄｍｉ ｔ
                                 ｓｅｒｔｈｅｐｒｏｐｅ     Ｔｅｄｔｏ
                                           ｌ汐 ｒｃ発Ｉ

  ｉｎｔｈｅｐｒｅｃｅｄ                      ｒｂ／ｄｏｃｓｎｏｔａｐｐｃｉｎｔａｎ ａｄｍｉｎｉ
                ｒａｇｒａｐｈ 嶺ｌｄ 位ｅ 衝立ｄｐａ
            ｉｎｇＰａ                                             ｔｏｒ
                                                            ｓ口ａ

    ｆ
    ｏｒｍａ         ｈ    ｉ
                      ｌ                   ｔｏｆａｃｈｉ
                                 ｔｔｈｅｒｅｑｕｅｓ     ｌｄ     ｌａｉ
                                                         ｔ        ｌｄｏ
                                                          ｖｅｏｆ値ｅｏｈｉ ｒａｐｕｂｌ
                                                                         ｉｏ
       ｔｐｒｏｐｅｒ
             ｔｙ，ｔ ｅ 魚ｍ ｙｃｏｕ・
                           ｌ ｍａｙ，ａ                ，ａｎｙｒｏ

    ｐｒｏｓｅｏｕｔｏｒ
             ，ａｐｐｏ
                  山ｔａ
                    じｎ ａｄロロｉｎｉ
                             ｓ官ａ
                               ｔｏｒ
                                 ．

３     第三者 が管理者を指定したときであっ ても、 その管理者の権 限が 肖滅 し、 又はこれ を改

    任する必要 があ る場合において、 第三者 が更に管理者を指定 しないときも、 前項と同様と
    す る。

３） Ｅｖｅｎｉｆａｔｈｉ
（           ｒｄｐａ
               ｒｂ／ｈａｓａｐｐｏｉｎｔｅｄａｎａｄｍｉ
                                   ｎｉ  ｔｏｒ
                                     ｓ讃ａ

    角ｒ 位ｅｐｒｏｐｅｒ
              ｔ                       ｌ
                        ｉｎｇｐａｒａｇｒａｐｈｓｈａ
               ｙ，故ｅｐｒｅｃｅｄ                                ｔａｄｍｉｎｉ
                                                 ｉｇｈｔｏｆｔｈａ
                                       ｌａｐｐｌｙｉｆ山ｅｒ               ｔｏｒｉ
                                                               ｓ廿ａ  ｓ

                                                  ｒｅｄ  ｄ  ｍｉｄ    ｄ     ｔ   ｉｔ
      ｉｎｇｕｉ
    ｏｘｔ                          ｔａｄｍｉｎｉ
          ｓｈｅｄｏｒｔｈｅｒｅｐｌａｃｅｍｅｎｔｏｆ値ａ     ｓｔｒａ  ｓｒｅｑｕｉ
                                          ｔｏｒｉ      ，ａｎ 値ｅ ｒ ｐａｒげ ｏｅｓｎｏ ａｐｐｏｎ

    ａ
    にｎｏｔｈｅｒａｄ・
             コ
             Ｅ１ｉｎｉ
                 ｓｔｒａｔｏｒ
                       ・

４     第二十 七条 から第二十 九条までの規 定は、 前二項の場合について 準用する。

（４） Ｔｈｃｐｒｏｖｌ
           ｓｌｏｎｓｏｆＡｎｉ
                    ｏｌ          ｌ
                      ｅｓ２７ｔｏ２９ｉｎｃｕｓ    ｌ
                                  ｉｖｅｓｈａｌａｐｐｌ
                                            ｙ ｍｕｔａ
                                                 ｔｉｓ ｍｕｔａｎｄｉｓｔｏ 伍ｅｃａｓｅｓｒｅ発廿ｅｄｔｏ

            ｉｎｇｔｗｏｐａｒａｇｒａｐｈｓ
  ｉｎｔｈｅｐｒｅｃｅｄ              ．

    （委任の規定の準用）
  （Ａｐｐｌ
      ｉ ｔ
       ｃａ        ｉ
         ｉｏｎ Ｍｕｔａｔ        ｓｏｆ Ｍａｎｄａ
                  ｓ Ｍｕｔａｎｄｉ       ｔｅＰｒｏｖｉ
                                        ｓｉｏｎｓ
                                            ）

第八百三十一条 第六百五十四条及び第六百五十五条の規定は、 親権を行う者が子の財産を
    管理する場合及び前条の場合について準用する。
ん・
 ｔ ｌ
  ｉｃｅ８３１     Ｔｈｅｐｒｏｖｌ
                    ｓｌｏｎｓｏｆＡｒ
                            ｔｉｌｅ６５４ａｎｄＡｒ
                              ｏ        ｔｉｌ
                                         ｃ      ｌ
                                          ｅ６５５ｓｈａｌａｐｐｌｙ ｍｕｔａ
                                                           ｔｉｓ ｍｕｔａｎｄｉ
                                                                     ｓ

  ｔｏｔｈｅｃａｓｅ ｗｈｅｒｅａｐｅｒｓｏｎ ｗｈｏｏｘｅｒｃ・ｓｅｓｐａｒｅｎｔａｌａｕｔｈｏｒｉ       ｓｔｅｒｓ 値ｏ Ｐｒｏｐｅｒ勾 ｏｆ
                                                   ｔｙ ａ山中ｉｎｉ


         ｄｔｈｅｏａｓｅｒｅ危ｒ
     ｌｄ 鑓ｌ
  ａｃｈｉ                 ｏｉｎｔｈｅｐｒｅｃｅｄｉｎｇ Ａｒ
                    ｒｅｄｔ                ｔｉｌ
                                          ｃｅ，

    （財産の管 理について生じた親子間の債権の消滅時効）
     ｉｎｃ
  （Ｅｘｔ ｔｉｖｅＰｒｅｓｃｒ ・ｏｎｏｆｏｂｌ
                ＩＰｔ      ｉｇａ
                           ｔ     ｔｗｅｅｎＰａｒｅｎｔａｎｄ Ｃｈｉ
                            ｉｏｎｓｂｅ                ｌｄ Ｔｈａ ｉ
                                                       ｔＡｒｓｅ 賞ｏｍ

    Ａｄｍｉｎｉ  ｉｏｎｏｆＰｒｏＰｅ
         ｓ廿ａｔ        １ｌｙ）
         Case 1:19-cv-02396-ELH Document 4-3 Filed 08/26/19 Page 7 of 7




第八百三十二条          親権を行っ た者とその子との間に財産の管理について生 じた債権は、 その
    管理権が消滅 した時から五年間これを行使 しないときは、 時効によっ て消滅する。

Ａｒ
 ｔｉｌ
   ｃｅ８３２    １
            （）   ｏｂｌ
                   ｉｇａ
                     ｔｉｏｎｓｔｈａ
                            ｔａｉ
                              ｒｓｅ最ｏｍｔｈｅａｄｍｉ
                                          ｎｉｔ
                                            ｓ ｔ
                                             ｒａｉｏｎｏｆｐｌｏｐｅ均′ｂｅ酬ｅｅｎ

    ａＰｅｒｓｏｎ ｗｈｏｃｘｃ
                 ｒｃｉ
                   ｓｅｄｐａｒｅｎ
                          ｔａｌａｕｔｈｏｒ
                                  ｉ勾 ａｎｄｔｈｅｃｈｉ
                                             ｌｄｓｈａ
                                                 ｌ         ｓｂｅｄｂｙＰｒｅｓｃ
                                                  ｌｂｅｅｘ誼ｎｇｕｉ         ｒｉ ｉｏｎｉ
                                                                       ｐｔ  ｆ

            ｓｅｄ ｗｉ街ｉ
    ｎｏｔｅｘｅｒｃｉ                                ｉｇｈｔｏｆａｄｍｉｎｉ
                    ｎ ”ｖｅ ｙｃａｒｓ をｏｍ 仇ｅ ｍｎｅ 値ｃｒ          ｓｔ ｔ
                                                          ｒａｉｏｎｏｆｐｒｃｐｅ
                                                                     キセメｉ  ｉｎｇｕｉ
                                                                        ｓｅｘｔ   ｓｈｅｄ．

２    子がま だ成年に達 しない間に管理権が消滅 した場合において子に法定代理人 がないとき

    は、 前項の期間は、 その子が成年に達し、 又は後任の法定代理人が就職 した時から起算す
    る。

２） ｌ
（  ｆｔｈｅｒ
       ｉｇｈ
         ｔｏｆａｄｍｉｎｉ
                 ｓｔ ｔ
                   ｒａｉｃｎｏｆｐｒｏｐｅ
                              ｒけｉ  ｉｎｇｕｉ
                                ｓｅｘｔ          ｌｅｔｈｅｃｈｉ
                                       ｓｈｅｄ ｗｈｉ      ｌｄｈａｓｎｏｔｙｅｔ


                                                   ，仇ｅｐｃｒ
    ｉｎｅｄｔｈｅａｇｅｏｆｍａ
  ａ”ａ              ｉ夢 ａｎｄ
                 ｉｏｒ    ｔｈｅｃｈｉ
                             ｌｄｂａｓｎｏｌｅｇａ
                                       ｌｒｅｐｒｅｓｅｎ
                                               ｔａｉｖｃ
                                                 ｔ      ｉｃｄ

  ｉｎ 山ｅｐｒｅｅｅｄ
            ｉｎｇｐａｒａｇｒａｐｈｓｈａ
                          ｌｌｂｅｃａ
                               ｌ ｌａ
                                ｃｕ ｔｅｄ 食ｏｍｔｈｃｈｍｅｔｈｅｃｂｉ
                                                     ｌｄａ慣ａ
                                                         ｉｎｓｔｈｅａｇｅｃｆｍａ ｉぢ ｏｒａ
                                                                     ｉｏｒ

  ｎｅｗ ｌｅｇａ
         ｌｒｅｐｒｅｓｅｎｔａｔ
                    ｉｖｅｔａｋｅｓｏｆ五ｃｅ
                                ．

    （子に代わる親権の行使）
  （Ｅｘｅ
     ｒｃｉ
       ｓｅｏｆＰａｒｅｎｔａ
                 ＩＡｕｔｈｏｒ
                       ｉｔｙｏｎＢｅｈａ
                               ｌｆｏｆＣｈ
                                    ｉｌｄ）

第八百三十三条          親権を行う者は、 その親権に服する子に代わっ て親権を行う。
  ｉｃ
Ａ１ｔ ｌ
    ｅ８３３    Ａ ｐｅｒｓｏｎ ｗｈｏｅｘｅｒｃｉｓｅｓｐａｒｅｎｔａｌａｕ伍ｏｒ
                                             ｉけ ｗｉ
                                                 ｔｈｒｅｇａｒｄｔｏ

  ａｅ垣ｌ
     ｄｓｈａ
        ｌｌｅｘｅｒｃｉｓｅｐａｒｅｎｔａｌａｕｔｈｏｒ
                               ｉけｉｎｌ      ｔｃｈｉ
                                   ｉｅｕｏｆｔｈａ  ｌｄｒｅｇａｒｄｉｎｇｔｈａ
                                                          ｔｃｈｉ
                                                             ｌｄｓｃｈｉ
                                                                  ｌｄ．
